United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2737
                       ___________________________

                          Esteban Montelongo-Leyva

                            lllllllllllllllllllllPetitioner

                                          v.

                                 William P. Barr

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                         Submitted: September 3, 2020
                           Filed: September 9, 2020
                                [Unpublished]
                                ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Esteban Montelongo-Leyva, a native and citizen of Mexico, petitions for
review of an order of the Board of Immigration Appeals (BIA), which affirmed the
immigration judge’s (IJ’s) denial of his motion for a continuance in his removal
proceedings pending a decision by the United States Citizenship and Immigration
Services (USCIS) on his family member’s Petition for U Nonimmigrant Status (Form
I-918) (U Visa), and his derivative petition for U Visa status as a qualifying family
member (Form I-918 Supplement A). We generally review the BIA’s decision as the
final agency action, but when the BIA essentially adopts the IJ’s opinion and adds
additional reasoning, this court reviews both decisions. See Sharif v. Barr, 965 F.3d
612, 618 (8th Cir. 2020).

      An IJ may, as an exercise of its discretion, grant a request for a continuance for
“good cause shown.” See 8 C.F.R. §§ 1003.29, 1240.6. Upon review, we conclude
that the agency did not clearly abuse its broad discretion in denying
Montelongo-Leyva’s motion for an indefinite continuance when it concluded that, on
balance, the adverse factors, including the Department of Homeland Security’s
reasonable opposition to his motion, the previous continuances the agency had
granted him, and--most notably--his ongoing criminality after the IJ initially granted
him administrative closure pending the USCIS’s decision, weighed against any
presumption in favor of granting him another continuance. See Choge v. Lynch, 806
F.3d 438, 441 (8th Cir. 2015) (standard of review). The IJ reasonably considered
relevant factors based on the specific facts in Montelongo-Leyva’s case, see Matter
of Sanchez Sosa, 25 I. & N. Dec. 807, 812 (BIA 2012), the BIA referenced the
relevant framework and offered a rational explanation when it affirmed the IJ, see Ali
v. Barr, 924 F.3d 983, 987 (8th Cir. 2019); cf. Caballero-Martinez v. Barr, 920 F.3d
543, 551 (8th Cir. 2019), and we discern no reversible error in the agency’s
consideration of concerns related to administrative efficiency as one factor in its
analysis, see Matter of Mayen-Vinalay, 27 I. & N. Dec. 755, 757-59 (BIA 2020).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-